DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-9108125 (WO’125).
Re: claims 1 and 4. WO’125 shows in figure 3 a stopper device for vehicle comprising: a movable member 13 rotatable together with a steering wheel: a swing lever 8 capable of swinging in a direction (towards element 13) in which the movable member is locked: a solenoid 1 that comprises a plunger 4 coupled to the swing lever (particularly when the T-shaped portion of the plunger 4 is raised), and a magnetizing coil within element 1 and particularly element 22 shown within element 1 in figure 1 to drive the plunger 4, and that moves the plunger 4 backwardly (in an upward direction in figure 3) by magnetization of the magnetizing coil to cause the swing lever to swing in the locking direction (as a result of the T-shaped portion of the plunger lifting upward); a first pushing member 9 that pushes the swing lever 8 in an unlocking direction relative to the movable member 13; and a second pushing member 11 that pushes the plunger in a forward-movement direction (in a downward direction in figure 3), wherein, with the magnetizing coil not being magnetized, in case that the swing lever is still in the locked state relative to the movable member due to the plunger 4 not returning from backward-movement position (or upward position) due to the second pushing member 11 failing for example, the first pushing member 9 swings the swing lever 8 in the unlocking direction as shown in figure 3 while moving the plunger forwardly due to the swing lever coupled to the plunger particularly at the T-shaped portion, and wherein, with the magnetizing coil not being magnetized, when either one of the first pushing member or the second pushing member malfunctions, the swing lever is capable of swinging in the unlocking direction due to element 9 as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of JP-2011203074 (JP’074).
WO’125 shows the use of a magnetizing coil 22 but is silent with regards to the coil comprising a first coil and a second coil that form a tandem system.
JP’074 teaches in figure 2 the use of a magnetizing coil for driving a plunger
comprising a first coil 12a and a second coil 13a that form a tandem system.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the magnetizing coil of WO’125 to have
included first and second coils forming a tandem system, in view of the teachings of
JP’074, in order to provide a means of increasing the magnetizing capacity of the
system and a means of maintaining a level of magnetic force in the event one coil fails.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of DE-102009018122 (DE’122).
DE’122 teaches in figure 1 a stopper device comprising a position detecting unit
60 that detects a slide position of a plunger connected to piston 42.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the stopper device of WO’125 to have
included a position detecting unit, in view of the teachings of DE’122, in order to provide
a means of determining whether the pawl or swing lever is in an engaged or disengaged
position with respect to the movable member.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
WO’125 in view of JP-2008221994 (JP’994).
Howard shows in figures 2 and 3 the limitation wherein the swing lever 14 is a
component capable of restricting a rotational range of the movable member 24 by being
latched with the movable member, but is silent with regards to the recitations regarding
the steering and turning units.
JP’994 teaches in figure 1 a stopper device being built in a steering device for a
vehicle that has a steering unit shown in the area of lead arrow 20 at which a turning
operation of the steering wheel 21 is input and a turning unit shown in the area of lead
arrow 33 that turns turning wheels 35, 36, the steering unit and the turning unit being
mechanically separated from each other to the same extent as Applicant’s invention.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the stopper device of WO’125 to have been
modified to have been incorporated within a steering device, in view of the teachings of
JP’994, in order to provide a means of selectively stopping or restricting a turnable
range of a vehicle.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of JP-2011203074 (JP’074) as applied above, and further in view of DE’122.
DE’122 teaches in figure 1 a stopper device comprising a position detecting unit 60 that detects a slide position of a plunger connected to piston 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper device of WO’125, as modified, to have included a position detecting unit, in view of the teachings of DE’122, in order to provide a means of determining whether the pawl or swing lever is in an engaged or disengaged position with respect to the movable member.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of JP’074 as applied above, and further in view of JP-2008221994 (JP’994).
WO’125, as modified, teaches in figures 2 and 3 of Howard the limitation wherein the swing lever 14 is a component capable of restricting a rotational range of the movable member 24 by being latched with the movable member, but is silent with regards to the recitations regarding the steering and turning units.
JP’994 teaches in figure 1 a stopper device being built in a steering device for a vehicle that has a steering unit shown in the area of lead arrow 20 at which a turning operation of the steering wheel 21 is input and a turning unit shown in the area of lead arrow 33 that turns turning wheels 35, 36, the steering unit and the turning unit being mechanically separated from each other to the same extent as Applicant’s invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper device of WO’125, as modified, to have been modified to have been incorporated within a steering device, in view of the teachings of JP’994, in order to provide a means of selectively stopping or restricting a turnable range of a vehicle. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of DE’122 as applied above, and further in view of JP-2008221994 (JP’994).
WO’125, as modified, teaches in figures 2 and 3 of Howard the limitation wherein the swing lever 14 is a component capable of restricting a rotational range of the movable member 24 by being latched with the movable member, but is silent with regards to the recitations regarding the steering  and turning units.
JP’994 teaches in figure 1 a stopper device being built in a steering device for a vehicle that has a steering unit shown in the area of lead arrow 20 at which a turning operation of the steering wheel 21 is input and a turning unit shown in the area of lead arrow 33 that turns turning wheels 35, 36, the steering unit and the turning unit being mechanically separated from each other to the same extent as Applicant’s invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper device of WO’125, as modified, to have been modified to have been incorporated within a steering device, in view of the teachings of JP’994, in order to provide a means of selectively stopping or restricting a turnable range of a vehicle. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the previously used combination of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 5, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657